DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 20th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-44, 46, and 48-52 are rejected as best understood under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milsom (U.S. Publication 2011/0245858) in view of Schaer (U.S. Publication 2004/0082859) and in view of  Yoon (U.S. Patent 5,954,731).
           Milsom discloses a device (for example see Figure 27) having a longitudinal axis, a handle at a first potion along the longitudinal axis (see Figure 1), a first distal balloon (35) and a second proximal balloon (20) at a second portion along the longitudinal axis, 
	Regarding the device further comprising flexible elements and a control in the handle, Schaer teaches a device (see Figure 33) having a longitudinal axis, a first balloon (260a) and a second balloon (260b), and a chamber formed between the two balloons, wherein device further comprising a first flexible element (302) and a second flexible element (302) controlled by a control in the handle (page 12 paragraph 171; the actuator/control in the handle controls the expansion and collapsing of the flexible elements, i.e. provide the chamber with multiple shapes/sizes) extending between the two balloons in order to control the flexible elements for engaging tissue within a body 
Regarding the device further comprising first and second tubes, Yoon teaches a device comprising a first portion (proximal portion), a distal portion (distal end), a first lumen (22a) with a port and an opening in communication with a work space and a second lumen (22b) with a port and an opening in communication with a work space, wherein the device further comprises an independently movable first tube (126a) having a first tool (111a) including a proximal actuator to move the first tube and the first instrument in the first lumen and an independently movable second tube (126b) having a second instrument (111b) including a proximal actuator to move the second tube and the second instrument in the second lumen in order to control the first instrument and the second instrument in the working space. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Milsom further comprising a first tube having a first instrument including a proximal actuator and a second tube having a second instrument including a proximal actuator in order to control the first instrument and the second instrument in a work space. The device of Milson as modified by Yoon discloses a device wherein the distal tips of the instrument are bendable within the chamber.
s 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milsom (U.S. Publication 2011/0245858) in view of Schaer (U.S. Publication 2004/0082859) further in view of Yoon (U.S. Patent 5,954,731) further in view of Ohshiro (U.S. Patent 4,040,413).
           The device of Milsom as modified by Schaer as further modified by Yoon discloses the invention as claimed except for the first balloon and the second balloon inflating on one side of the longitudinal axis. Ohshiro teaches a device comprising a distal end including a plurality of balloons (17a, 17b, and 17c), wherein the balloons inflate on only one side of the longitudinal axis. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to provide the device of Milsom as modified by Schaer as further modified by Yoon wherein the first and second balloons inflate on only one side of the longitudinal axis in view of Ohshiro, since the applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a balloon on an endoscope. In re Dailey and Eilers, 149 USPQ 47 (1966).
	Response to Arguments
Applicant's arguments filed December 20th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added by the amendment which is discussed in the grounds of rejection provided above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775